EXHIBIT 10.8


SUMMARY OF COMPENSATION FOR
IRECTORS AND NAMED EXECUTIVE OFFICERS
OF OHIO VALLEY BANC CORP.
Directors


All of the directors of Ohio Valley Banc Corp. (“Ohio Valley”) also serve as
directors of its subsidiary, The Ohio Valley Bank Company (the “Bank”).  The
directors of Ohio Valley are paid by the Bank for their services rendered as
directors of the Bank, not Ohio Valley.  Each director of the Bank who is not an
employee of Ohio Valley or any of its subsidiaries (a “Non-Employee Director”)
receives $750 per month for his or her services.  Each director of the Bank who
is an employee of Ohio Valley or any of its subsidiaries (an “Employee
Director”) receives $350 per month for his or her services.  In addition, each
director of the Bank receives an annual retainer of $17,000 paid in January or
February of each year for services to be rendered during the year, pro-rated for
time served for new or retiring members.


Each Non-Employee Director who is a member of the Executive Committee of the
Bank receives $2,000 per month for his or her services.  In addition, each
Non-Employee Director who is a member of the Executive Committee receives an
annual retainer of $16,695 paid in January or February of each year for services
to be rendered during the year as members of that committee, pro-rated for time
served for new or retiring members.  Employee Directors receive no additional
compensation for serving on the Executive Committee.


Brent A. Saunders, LPA received retainer fees of $21,000 for legal services to
the Company and its subsidiaries during 2019, as approved by the Board of
Directors in December 2018.  In December 2019, the Board of Directors of Ohio
Valley approved the payment to Mr. Saunders of $21,000 in retainer fees for
legal services to the Company and its subsidiaries during 2020.


The Bank maintains a life insurance policy for each director with a death
benefit of two times annual director fees at time of death, reduced by 35% at
age 65 and 50% at age 70, as part of the Bank’s group term life insurance
program.  The life insurance policies terminate upon retirement.  Messrs.
Miller, Smith and Wiseman, as employees of the Bank, are excluded from this
benefit under the terms of the Bank’s group term life insurance program.  Each
director is entitled to retirement and deferred compensation agreements, and the
Bank has executed agreements with all such persons, except that Mr. Miller has
elected not to participate in the director deferred compensation plan.  These
documents are filed as exhibits to various documents filed by Ohio Valley with
the Securities and Exchange Commission, as set forth in the Exhibit Index to
Ohio Valley’s Annual Report on Form 10-K for the fiscal year ended December 31,
2019.


Named Executive Officers


The following sets forth the current salaries of the executive officers of Ohio
Valley named in the Summary Compensation Table in Ohio Valley’s proxy statement
(the “Named Executive Officers”):


Name
Current Salary
   
Jeffrey E. Smith
247,059
   
Thomas E. Wiseman
375,268
   
Larry E. Miller II
266,400
   
Katrinka V. Hart-Harris*
----
   
*Ms. Hart-Harris retired effective December 31, 2019



Certain Named Executive Officers are entitled to participate in several benefit
arrangements, including the Ohio Valley Banc Corp. Bonus Program, the Ohio
Valley Bank Company Executive Group Life Split Dollar Plan, the Executive
Deferred Compensation Plan, and a supplemental  executive retirement plan
(currently only for Messrs. Smith, Wiseman and Miller).  These benefit plans are
set forth in exhibits to various documents filed by Ohio Valley, as set forth in
the Exhibit Index to Ohio Valley’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2019, and described in Ohio Valley’s proxy statement for
its 2020 annual meeting of shareholders.  In addition, Named Executive Officers
are entitled to participate in various benefit plans available to all employees,
including a Profit Sharing Retirement Plan, a 401(k) plan, an employee stock
ownership plan, group term life insurance, health insurance, disability
insurance and a flexible compensation/cafeteria plan, as described in Ohio
Valley's proxy statement for its 2020 annual meeting of shareholders.





